Citation Nr: 1501828	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a video conference hearing in April 2013, and a transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a total disability rating for individual unemployability based on service-connected disabilities.  The Veteran has the following service-connected disabilities:  posttraumatic stress disorder considered 30 percent disabling effective September 20, 2002; coronary artery disease status-post coronary artery bypass grafting, considered 30 percent disabling from December 1, 2010; diabetes mellitus considered 20 percent disabling since December 4, 2001; left and right upper extremity peripheral neuropathy each considered 20 percent disabling since June 30, 2006; left and right lower extremity peripheral neuropathy each considered 10 percent disabling effective November 29, 2005; residuals of cancer of the larynx considered 10 percent disabling since March 24, 2002; and, residual scar status-post coronary artery bypass grafting, considered noncompensably disabling since August 10, 2010.  The Veteran's combined disability rating, after consideration of the bilateral factor, is 80 percent since August 10, 2010 for service-connected disabilities.  

Remand is necessary in order to obtain another VA examination to determine whether the Veteran is unable to obtain or maintain a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities alone.  

The Veteran was most recently provided a March 2011 VA examination, wherein the examiner indicated that various lab results, to include pulmonary function test, echocardiogram, and catheterization reports were not accessible for review.  As such, the examiner had an incomplete record from which to form an opinion.  

In March 2011, the examiner provided a negative nexus opinion indicating that the Veteran was able to work, and at the time of the examination the Veteran was actually still employed by Composite Resources where he had worked since 2000.  Since then, the Veteran resigned effective December 2011 due to health problems.  Specifically, the Veteran reported that he could not consistently lift 50 pounds or stand on his feet for more than four hours, and that he experienced chest pain since his bypass surgery in 2010.  

The examiner also hypothesized that his determination would change if the Veteran's peripheral neuropathy became severe, in which case the examiner would then conclude that the Veteran was unable to work.  As recently as his February 2013 video hearing before the Board, the Veteran reported that his peripheral neuropathy symptoms were increasing.  He specifically reported experiencing increased numbness and lack of feeling in his hands and feet.  As such, the Board finds that another VA examination is necessary to consider the severity of the Veteran's service-connected disabilities, especially his peripheral neuropathy, and their effect on his ability to obtain and maintain substantially gainful employment.  

In addition, the Board observes that the most recent VA treatment records are from January 2012.  In light of the ongoing appeal, while on remand VA treatment records from January 2012 to the present should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request and associate with the record any outstanding VA treatment records pertaining to any treatment the Veteran has received for any of his service-connected disabilities from January 2012 to the present.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination to determine whether he is unable to obtain or maintain a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities alone.  The VBMS and Virtual VA record must be made available to and reviewed by the examiner, and confirmation of such review must be provided in the examination report.  All indicated studies should be conducted.  

a.  Opine whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran is unable to secure or maintain gainful employment due to service-connected disabilities alone.

b.  If it is determined that it is at least as likely as not that the Veteran is unable to secure or maintain gainful employment as a result of his service-connected disabilities alone, if feasible, specify a date on which the Veteran was unable to do so. 

c.  The service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  In determining whether unemployability exists, consideration should be given to the Veteran's level of education, special training, and previous work experience.  The examiner may not consider the appellant's age or any impairment caused by any non-service-connected disabilities.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

d.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner must clearly and specifically so specify in the report, and explain why this is so.  A rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After conducting any indicated additional development, adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

